IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44402

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 480
                                                )
       Plaintiff-Respondent,                    )   Filed: May 31, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GREGORY A. HUBBARD,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of three years with a minimum
       period of confinement of six months for battery on a law enforcement
       officer, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Gregory A. Hubbard was found guilty of battery on a law enforcement officer. Idaho
Code § 18-915(3), 18-903(a). The district court sentenced Hubbard to a unified sentence of three
years with six months determinate. 1 Hubbard appeals asserting that the district court abused its
discretion by imposing an excessive sentence.




1
        Hubbard was also sentenced to a concurrent 180-day jail term for resisting or obstructing
officers, but does not appeal that sentence.
                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hubbard’s judgment of conviction and sentence are affirmed.




                                                   2